Exhibit 32 Section 1350 Certifications STATEMENT FURNISHED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned is the Chief Executive Officer and Treasurer, Principal Accounting Officer of SunVault Energy, Inc. This Certification is made pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. This Certification accompanies the Quarterly Report on Form 10-Q of SunVault Energy, Inc. for the three months ended June 30, 2013. The undersigned certifies that such 10-Q Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such 10-Q Report fairly presents, in all material respects, the financial condition and results of operations of SunVault Energy, Inc. as of June 30, 2013. This Certification is executed as of August 14, 2013 By: /s/ John Crawford Name: John Crawford Titles: President, Principal Executive Officer and Treasurer, Principal Accounting Officer and Chief Accounting Officer A signed original of this written statement required by Section 906 has been provided to SunVault Energy, Inc. and will be retained by SunVault Energy, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. The forgoing certification is being furnished to the Securities and Exchange Commission pursuant to § 18 U.S.C. Section 1350. It is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
